Citation Nr: 1110439	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss. 
 
2. Entitlement to service connection for a claimed low back condition.

3.  Entitlement to service connection for claimed tinnitus.

 4. Entitlement to service connection for claimed migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 and June 1980.  The Veteran also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.  The transcript has been associated with the claims folder.  

In March 2008 the Veteran raised a claim of service connection for a respiratory disorder secondary to asbestos exposure.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for any indicated action.  

The claims of service connection for a  low back disorder, tinnitus and migraine headaches are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The currently demonstrated bilateral hearing loss is shown as likely as not to be due to the Veteran's exposure of excessive noise levels in connection with duties during active service and in the Reserve.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

The Board is satisfied that all necessary development pertaining to the claim decided below has been properly undertaken.  The Board is confident in this assessment because the evidence as presently constituted is sufficient in establish service connection for bilateral hearing loss, which is a full grant of the benefit sought on appeal by the Veteran.  

Therefore, any outstanding development not already conducted by VA as to these issues is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts that his bilateral hearing loss is the result of noise exposure while performing duties as a deckhand and storekeeper, to include noise from an incident when steering gear locked up, machinery, diesel engines, helicopters, gunfire and cannon fire.  The Veteran testified that he began experiencing hearing loss in service that has continued to the present day.

Post-service, the Veteran testified that he was a cab driver and worked a drill press for a period of nine months with hearing protection, a parts manager, and a firefighter.  He had no acoustic trauma from any of these occupations.  His DD Form 214 shows that the Veteran performed duties as a storekeeper and seaman.   

The records from the Veteran's Reserve service  showed pure-tone thresholds of 30 decibels at 3000 and 4000 hertz on the right and 25 decibels at 3000 hertz and 40 decibels at 4000 hertz on the left on examination in October 2000.

A June 2005 private audiogram shows bilateral high frequency sensorineural hearing loss at 3000 hertz and 4000 hertz.  

The Board finds that the Veteran's assertions concerning noise exposure are credible and consistent with the circumstances of his service.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

On this record, the Board finds that the evidence to be in equipoise in showing that the current hearing loss disability as likely as not is due to the Veteran's exposure to excessive noise level  beginning during his active duty and continuing while serving in the Reserve.  

In resolving all reasonable doubt in the Veteran's favor, service connection for hearing loss is warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A review of the claims folder reveals that the Veteran's complete service treatment and personnel records have not been associated with the claims folder.  The Veteran served on active duty from June 1976 to June 1980.  

While the RO listed these treatment records as part of the evidence reviewed, they are not associated with the claims folder.  Such service treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

As part of the Veteran's contentions with regard to his claims, he maintains that his military occupational specialty (MOS) prior to being a store keeper, was as a seaman/deckhand, which led to his current disabilities.  The Veteran also reported having served in the Reserve from 1980 to 2002.   

The Board notes that, during the June 2010 hearing, the Veteran testified that his migraine headaches might be related to being hit on the head in 1978 or 1980.  He indicated that some of the people responsible for the beating received Captain's Mast and were demoted.   

During the June 2010 hearing, he testified about receiving treatment from Dr. H. and being sent to a specialist by Dr. J.   

Thus, the RO should contact the Veteran and request the addresses of the specific private providers and dates of treatment.  Thereafter, such missing private treatment records should be requested and associated with the claims folder, if available.  38 C.F.R. § 3.159(c)(1).

The January 2008 report of VA examination noted that  the Veteran had been treated in the VA healthcare system.  Notably, the examiner found that a VA problem list dated in August 2006 mentioned a backache.  

VA treatment records have not been associated with the claims folder.  Such records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Based on the foregoing, the criteria under McLendon are met.  Thus, the Board must remand these matters to the RO for additional development. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should ensure that all due process requirements are met in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all healthcare providers who have treated him for the claimed disabilities since his discharge from service.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  

The RO should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  

Specifically, the RO should seek to the following:  (a) private medical records from Dr. H, (b) private medical records from the specialist referred by Dr. J, and (c) any VA treatment records of the Veteran.  All information that is not duplicative of evidence already received should be associated with the claims file.  

All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  After any additional service treatment and personnel records and private and VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo the appropriate VA examinations, to include orthopedic, audiological and neurological examinations, for purposes of determining the current nature and likely etiology of the claimed conditions.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

An appropriate examiner(s), based on the medical findings and a review of the claims folder, to specifically include the service treatment and personnel records and VA and private medical records, should offer an opinion as to the following: whether any currently diagnosed low back disability, tinnitus or migraine headache at least as likely as not are due to an injury or other event of the Veteran's active service or any period of active or inactive duty for training in the Reserve.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

5.  After completing the requested development to the extent possible, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative  should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


